IRVINE VENTURE LAW FIRM, LLP ATTORNEYS AT LAW 17 SUITE 500 IRVINE, CALIFORNIA 92614 TELEPHONE: (949) 660-7700 FACSIMILE: (949) 660-7799 February 17, 2011 By EDGAR Jessica Dickerson, Esq. Division of Corporate Finance Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Chineselnvestors.com, Inc. Form 10-12G Filed November 29, 2010 File No. 000-54207 Dear Ms. Dickerson: In your comment letter dated February 3, 2011, you requested that an amendment to the captioned registration statement be filed within ten business days, which would have been today.Unfortunately, Brett Roper, the registrant’s vice president for corporate services and the officer most closely involved in the drafting of the registration statement and amendments thereto, has had a severe case of the flu and lost five working days last week and this week.We respectfully request an extension of the time to file an amendment in connection with your comment letter of February 3, 2011, to Friday February 25, 2011. Please feel free to contact me if you have any questions. Very truly yours, IRVINE VENTURE LAW FIRM, LLP /s/ Michael E. Shaff cc: Mr. Brett Roper Mr. Warren Wang
